Mr. Presiding Justice Harker delivered the opinion oe the Court. There is no controversy over the facts in this case, and about the only serious question involved, is whether appellee is estopped from claiming the goods as against the execution by reason of his letter to Cowan & Co., and his failure to disclose the nature of his contract with Higgins. By the terms of that contract the sale to Higgins ivas only conditional, dependent upon Higgins making the payments specified. It was specifically agreed that ownership in the property should remain in appellee until paid for, and he was given the right td take immediate possession of the entire stock on failure of Higgins to pay at the times specified. The latter contained no intimation that the sale was other than an-absolute and unconditional one. It was the duty of appellee under the circumstances to disclose the nature of his claim upon the property. It is immaterial whether appellee intended a fraud upon Cowan & Co. at the time he wrote the letter. If the effect of the letter was to mislead Cowan & Co. to their injury, and such was the reasonable and probable consequence of it, it was sufficient to estop him. The doctrine of estoppel will apply where the acts of a party against whom it is applied induce the conduct of an innocent party and produce a fraudulent result. It is not essential that intentional fraud be shown. Flower v. Elwood, 66 Ill. 438; Kinnear v. Mackey, 85 Ill. 96; Robbins v. Moore, 129 Ill. 30. The judgment will be reversed for the reason that appellee is estopped from claiming the property as against the execution held by appellant, and the cause remanded.